                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:05-cr-00297-FDW-DCK
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 DONNELL ALEXANDER TAYLOR,                       )                     ORDER
                                                 )
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court on Defendant’s Motion to Reduce Sentence Pursuant

to the First Step Act (Doc. No. 87). Also before the Court is Defendant’s pro se Motion for

Modification of Term of Imprisonment (Doc. No. 83).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have sixty (60) days from the date of this Order to file its response (addressing

both motions) with the Court. The Government shall advise the United States Probation Office if

the Government believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.


                                      Signed: June 10, 2020




                                                 1



       Case 3:05-cr-00297-FDW-DCK Document 90 Filed 06/11/20 Page 1 of 1
